Case 1:18-cv-00317-JB-N Document 261 Filed 10/26/20 Page 1 of 10         PageID #: 3270




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

 WILLIAM HEATH HORNADY,                   )
 CHRISTOPHER MILLER and                   )
 TAKENDRIC STEWART,                       )
 individually and on behalf of all        )
 other similarly situated,                )
       Plaintiffs,                        )
                                          )
 v.                                       )   CIVIL ACTION NO. 18-00317-JB-N
                                          )
 OUTOKUMPU STAINLESS USA,                 )
 LLC,                                     )
      Defendant.                          )

                       REPORT AND RECOMMENDATION

       This action is before the Court on the “Plaintiffs’ Renewed Motion for

 Sanctions, and/or Related Motion to Compel” filed September 3, 2020 (Doc. 238). The

 assigned District Judge has referred said motion to the undersigned Magistrate

 Judge for appropriate action under 28 U.S.C. § 636(a)-(b), Federal Rule of Civil

 Procedure 72, and S.D. Ala. GenLR 72(a). See S.D. Ala. GenLR 72(b); (9/4/2020

 electronic reference). The Defendant filed a response (Doc. 241) in opposition to said

 motion, and the Plaintiffs’ filed a reply (Doc. 247) to the response. The undersigned

 held a hearing for said motion on the record with the parties on October 8, 2020.

       The present motion is the latest salvo in a long-running discovery dispute over

 the Defendants’ production of its payroll records in this conditionally certified Fair

 Labor Standards Act collective action. On October 15, 2018, by agreement of the

 parties, the Court entered a “Superseding Preliminary Scheduling Order” (Doc. 64)

 allowing for limited discovery prior to holding a settlement conference on January
Case 1:18-cv-00317-JB-N Document 261 Filed 10/26/20 Page 2 of 10             PageID #: 3271




 31, 2019. The “Superseding Preliminary Scheduling Order” directed the Defendant

 to produce, among other things, the following material by October 31, 2018:

          A separate Excel Data file for each Plaintiff reflecting
          the following information as set out in the “Earnings Statements”
          provided to each employee every two weeks: pay date; pay
          period    ending     date;   gross pay;   total overtime   earnings;
          regular shift hourly rate(s), including multiple regular shift
          hourly rates if applicable.         To the extent the corresponding
          “Earnings Statements” are also readily available, they are to be
          produced, and if they are not produced, the Plaintiffs
          may request documents that would be reasonable to produce and that
          may be helpful before the settlement conference. If this becomes an
          area of dispute, any party may request appropriate relief from the
          Court by filing a motion.         This data shall be for July 1,
          2015 –present (or employment termination date). This information
          shall be verified by the Defendant.

 (Doc. 64, PageID.461-462). After the January 31, 2019 conference did not result in

 settlement, the Court directed the parties to meet and confer under Federal Rule of

 Civil Procedure 26(f), and further discovery ensued, which has included several

 other motions to compel brought by the Plaintiffs (Docs. 96, 146, 160). On May 28,

 2020, at the parties’ request, the Court also entered a stipulated order directing

 production of certain specified information. (Docs. 207, 208).

          On June 15, 2020, the Plaintiffs filed a “Motion for Sanctions [with] Related

 Motion to Compel” (Doc. 216), detailing a plethora of purported deficiencies in the

 Defendant’s production of payroll records. Particularly of note, the motion

 represented that, at her March 11, 2020 deposition, Melissa Pledger, the Defendant’s

 Senior     Payroll   Specialist   and   Federal   Rule   of   Civil   Procedure   30(b)(6)

 representative, revealed (for the first time, according to the Plaintiffs), that there is
Case 1:18-cv-00317-JB-N Document 261 Filed 10/26/20 Page 3 of 10          PageID #: 3272




 a process “built into [the Defendant’s] payroll system that the payroll provider trues

 up the regular rate of pay…” (Doc. 216-11, PageID.2531 [Pledger Depo., p. 38]). As

 the Plaintiffs explain this process, the accuracy of which the Defendant does not

 challenge, the Defendant “sometimes does not pay overtime rates on its regular

 paychecks every two weeks at the proper rate of 1.5 X regular rates. So, … each

 month [the Defendant] runs an analysis which includes whether overtime in earlier

 pay periods was underpaid. If so, [the Defendant] includes an additional amount in

 the first regular paycheck of the next calendar month which includes a ‘trued up’

 amount.” (Doc. 216, PageID.2470). Pledger admitted that third-party payroll

 servicer ADP’s system handles the “truing up” calculations, and that she “rel[ies] on

 them to do it.” (Doc. 216-11, PageID.2532 [Pledger Depo., p. 39]).

       In its response to that motion (Doc. 220), the Defendant denied most of the

 Plaintiffs’ claims of deficient discovery responses, but acknowledged “that      there

 was    no corporate    representative    of   Defendant     that     could   testify as

 requested regarding how the ADP system works.” (Doc. 220, PageID.2628). The

 Defendant represented that it had engaged in informal efforts to obtain relevant

 information from ADP but that “[t]hus far ADP has not been very helpful.” (Id.).

 After holding a hearing on the Plaintiffs’ June 15, 2020 motion for sanctions and to

 compel, the undersigned entered an order on July 22, 2020, denying that motion “at

 this time to allow the Defendant an opportunity to subpoena relevant information

 from third-party payroll timekeeping servicer ADP[,]” but preserving the Plaintiffs’

 ability to “renew that motion at an appropriate time if the Defendant fails to timely
Case 1:18-cv-00317-JB-N Document 261 Filed 10/26/20 Page 4 of 10        PageID #: 3273




 subpoena ADP, or if its efforts are unsuccessful.” (Doc. 229, PageID.2697). The

 Defendant was ordered to issue a subpoena to ADP by July 29, 2020. (Id.).

       On September 3, 2020, the Plaintiffs filed their present renewed motion for

 sanctions and to compel (Doc. 238),1 asserting that ADP has produced nothing in

 response to the Defendant’s subpoena, and that the Defendant has otherwise failed

 to remedy any of the deficiencies pointed out in their previous motion for sanctions

 and to compel (Doc. 216). In response, the Defendant stated, in relevant part:

       [I]n response to the subpoena, ADP explained that the reports it
       provides in response to pay document and pay system requests are in
       PDF, which is an unacceptable format to Plaintiffs … Further, ADP
       advised that if its data was extracted, it would be useless to anyone
       who does not have the ADP interface. Additionally, ADP advised that it
       could not provide reports on an individualized basis, which is also
       unacceptable to Plaintiffs … ADP did advise that Defendant could
       work directly with its assigned contact to seek individualized reports in
       an Excel format … Defendant sought to do so, however, the contact has
       been unable to speak with Defendant without first coordinating
       with its managers and legal department … Therefore, despite
       Defendant’s clear efforts in the subpoena and in subsequent
       communications with ADP to obtain clarification from ADP on regular
       rate of pay and potential for individualized reports, Defendant is
       without any additional information from ADP at this time … It is
       Defendant’s understanding that ADP is willing to schedule a call to
       discuss this situation, but ADP has not sought to schedule such call
       yet.

       To date, the Defendant has made no formal attempts to enforce its subpoena

 under Federal Rule of Civil Procedure 45.

       “It is the employer’s duty to keep records of the employee's wages, hours, and


 1The Plaintiffs’ renewed motion incorporates by reference their initial motion for
 sanctions and/or to compel (Doc. 216).
Case 1:18-cv-00317-JB-N Document 261 Filed 10/26/20 Page 5 of 10         PageID #: 3274




 other conditions and practices of employment. The employer is in a superior position

 to know and produce the most probative facts concerning the nature and amount of

 work performed and employees seldom keep such records themselves.” Allen v. Bd. of

 Pub. Educ. for Bibb Cty., 495 F.3d 1306, 1315 (11th Cir. 2007) (citation and

 quotation omitted). “The obligation is the employer’s and it is absolute. He cannot

 discharge it by attempting to transfer his statutory burdens of accurate record

 keeping, 29 U.S.C.A. 211(c), and of appropriate payment, to the employee. The

 employer at its peril, had to keep track of the amount of overtime worked by those of

 its employees in fact within the Act.” Caserta v. Home Lines Agency, Inc., 273 F.2d

 943, 946 (2d Cir. 1959) (Friendly, J.) (quotation omitted). Accord Kuebel v. Black &

 Decker Inc., 643 F.3d 352, 363 (2d Cir. 2011) (“[A]n employer’s duty under the FLSA

 to maintain accurate records of its employees' hours is non-delegable.”).

       The upshot of the Plaintiffs’ myriad complaints is that the payroll records the

 Defendant has produced thus far are inaccurate and unreliable. The undersigned

 finds it unnecessary to address each and every one of the Plaintiffs’ complaints. For

 purposes of the sanctions the undersigned finds it appropriate to impose, it is enough

 to conclude that the Defendant’s failure to timely obtain information from ADP

 renders the payroll information it has produced unreliable. As Pledger testified, and

 as the Defendant appears to concede, ADP was responsible for calculating “trued up”

 payments in the first paychecks of each month, and she does not know how this was

 done. The Defendant does not seriously contest that information from ADP is

 necessary to fully understand the pay records it has already produced, although
Case 1:18-cv-00317-JB-N Document 261 Filed 10/26/20 Page 6 of 10           PageID #: 3275




 discovery has been closed since September 11, 2020. (See Doc. 201, PageID.2050).

       While recognizing that the Court has “substantial discretion” in imposing

 discovery sanctions (see Doc. 216, PageID.2452), the Plaintiffs specifically request

 entry of a default judgment both as to liability and as to the method for calculating

 back pay, along with a 3% increase of all amounts awarded. (See id.,

 PageID.2459-2460). However, “a default judgment sanction requires a willful or bad

 faith failure to obey a discovery order. Violation of a discovery order caused by

 simple negligence, misunderstanding, or inability to comply will not justify a …

 default judgment…” Malautea v. Suzuki Motor Co., 987 F.2d 1536, 1542 (11th Cir.

 1993) (citation omitted). Moreover, “the severe sanction of a … default judgment is

 appropriate only as a last resort,” when lesser sanctions will not suffice. Id.

       Here, the undersigned is not persuaded by the record that the Defendant’s

 discovery deficiencies were the result of anything more than negligence.2 And even if

 the record arguably could support a finding of willfulness or bad faith, the

 undersigned finds that there are lesser sanctions available to sufficiently remedy the

 Defendant’s deficient production. Specifically, the United States Supreme Court has

 already established a remedy for an employer’s failure to produce accurate payroll

 records in an FLSA action, which the Eleventh Circuit Court of Appeals has

 explained as follows:



 2 The undersigned is persuaded that the current discovery impasse has been
 somewhat exacerbated by the Plaintiffs’ broad-ranging and shifting complaints
 regarding the Defendant’s production. Having presided over several discovery
 hearings in this matter, the undersigned has often found it difficult to pinpoint
 exactly what it is that the Plaintiffs have wanted the Defendant to produce.
Case 1:18-cv-00317-JB-N Document 261 Filed 10/26/20 Page 7 of 10         PageID #: 3276




       Although a FLSA plaintiff bears the burden of proving that he or she
       worked overtime without compensation, “[t]he remedial nature of this
       statute and the great public policy which it embodies ... militate against
       making that burden an impossible hurdle for the employee.” Anderson
       v. Mt. Clemens Pottery Co., 328 U.S. 680, 687, 66 S. Ct. 1187, 90 L. Ed.
       1515 (1946)…

       In Anderson, the Court noted that if an employer has failed to keep
       proper and accurate records and the employee cannot offer convincing
       substitutes,

             [t]he solution ... is not to penalize the employee by denying
             him any recovery on the ground that he is unable to prove the
             precise extent of uncompensated work. Such a result would
             place a premium on an employer's failure to keep proper
             records in conformity with his statutory duty; it would allow
             the employer to keep the benefits of an employee's labors
             without paying due compensation as contemplated by the Fair
             Labor Standards Act.

       Id.

       Thus, in situations where the employer's records cannot be trusted and
       the employee lacks documentation, the Supreme Court held “that an
       employee has carried out his burden if he proves that he has in fact
       performed work for which he was improperly compensated and if he
       produces sufficient evidence to show the amount and extent of that
       work as a matter of just and reasonable inference.” Id. The burden then
       becomes the employer's, and it must bring forth either evidence of the
       precise amount of work performed or evidence to negate the
       reasonableness of the inference to be drawn from the employee's
       evidence. Id. at 687–88, 66 S. Ct. 1187. “If the employer fails to produce
       such evidence, the court may then award damages to the employee,
       even though the result be only approximate.” Id. at 688, 66 S. Ct. 1187.

 Allen v. Bd. of Pub. Educ. for Bibb Cty., 495 F.3d 1306, 1315–16 (11th Cir. 2007).

 Accord Tyson Foods, Inc. v. Bouaphakeo, -- U.S. --, 136 S. Ct. 1036, 1047, 194 L. Ed.

 2d 124 (2016).
Case 1:18-cv-00317-JB-N Document 261 Filed 10/26/20 Page 8 of 10         PageID #: 3277




       Under Federal Rule of Civil Procedure 37(b)(2), a district court may sanction a

 party that fails to obey an order to provide or permit discovery by, among other

 things, “prohibiting the disobedient party from supporting or opposing designated

 claims or defenses, or from introducing designated matters into evidence…” Fed. R.

 Civ. P. 37(b)(2)(A)(ii). Instead of or in addition to such a sanction, “the court must

 order the disobedient party, the attorney advising that party, or both to pay the

 reasonable expenses, including attorney’s fees, caused by the failure, unless the

 failure was substantially justified or other circumstances make an award of expenses

 unjust.” Fed. R. Civ. P. 37(b)(2)(C). The undersigned finds that appropriate sanction

 in this case are (1) finding that the Plaintiffs are entitled to prove the amount and

 extent of the work for which they were allegedly improperly compensated utilizing

 the remedial procedure outlined in Anderson, supra, (2) prohibiting the Defendant

 under Rule 37(b)(2)(A)(ii) from introducing any evidence to challenge the Plaintiffs’

 case that has not already been produced in this action, and (3) also allowing the

 Plaintiffs to apply for “reasonable expenses” under Rule 37(b)(2)(C), in an amount to

 be determined following the Plaintiffs’ submission of evidence supporting the amount

 and reasonableness of such expenses, and the Defendant’s being allowed an

 opportunity to respond.

       In accordance with the foregoing analysis, and pursuant to 28 U.S.C. §

 636(b)(1), Federal Rule of Civil Procedure 72(b)(1), and S.D. Ala. GenLR 72(a)(2)(S),

 the undersigned RECOMMENDS that the Court DENY the “Plaintiffs’ Renewed
Case 1:18-cv-00317-JB-N Document 261 Filed 10/26/20 Page 9 of 10           PageID #: 3278




 Motion for Sanctions” (Doc. 238) as to the specific sanctions requested, but GRANT

 it as to the imposition of lesser sanctions, as follows:

     1. Ruling that the Plaintiff is entitled to utilize the remedial procedure set forth

         in Anderson to prove the amount and extent of their alleged improperly

         compensated work;

     2. Under Rule 37(b)(2)(A)(ii), the Defendant is prohibited utilizing any evidence

         not already produced in this action from challenging the Plaintiffs’ proof

         under the Anderson procedure; and

     3. That the Plaintiffs also be permitted an opportunity to apply for “reasonable

         expenses” under Rule 37(b)(2)(C).

         In the event the Court adopts the first two sanctions recommended above, the

 undersigned further recommends that the Court MOOT the “Plaintiffs’ Renewed

 Related Motion to Compel” (Doc. 238), as the imposition of those sanctions

 pretermits the need for the Court to compel the Defendant to produce the

 information sought.

       DONE and ORDERED this the 23rd day of October 2020.

                                          /s/ Katherine P. Nelson
                                          KATHERINE P. NELSON
                                          UNITED STATES MAGISTRATE JUDGE
Case 1:18-cv-00317-JB-N Document 261 Filed 10/26/20 Page 10 of 10            PageID #: 3279




                    NOTICE OF RIGHT TO FILE OBJECTIONS

        A copy of this report and recommendation shall be served on all parties in the

  manner provided by law. Any party who objects to this recommendation or anything

  in it must, within 14 days of the date of service of this document, file specific written

  objections with the Clerk of this Court. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P.

  72(b); S.D. Ala. GenLR 72(c). The parties should note that under Eleventh Circuit

  Rule 3-1, “[a] party failing to object to a magistrate judge's findings or

  recommendations contained in a report and recommendation in accordance with the

  provisions of 28 U.S.C. § 636(b)(1) waives the right to challenge on appeal the

  district court's order based on unobjected-to factual and legal conclusions if the party

  was informed of the time period for objecting and the consequences on appeal for

  failing to object. In the absence of a proper objection, however, the court may review

  on appeal for plain error if necessary in the interests of justice.” 11th Cir. R. 3-1. In

  order to be specific, an objection must identify the specific finding or

  recommendation to which objection is made, state the basis for the objection, and

  specify the place in the Magistrate Judge’s report and recommendation where the

  disputed determination is found. An objection that merely incorporates by reference

  or refers to the briefing before the Magistrate Judge is not specific.
